September 22, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
   WILLIAM KARRINGTON, TRUSTEE, JANMARK VENTURES, DAVID
   JOACHIM, CLARK SIMMONS AND H.S. JOACHIM FAMILY LIMITED
                 PARTNERSHIP, LTD, Appellants

NO. 14-13-01144-CV                          V.

          KOBERNICK & KLEIN FAMILIES 2000 TRUST, Appellee
                 ________________________________

       This cause, an appeal from the judgment in favor of appellee, Kobernick &
Klein Families 2000 Trust, signed November 12, 2013, was heard on the transcript
of the record. We have inspected the record and find no error in the judgment. We
order the judgment of the court below AFFIRMED.

       We order appellants, William Karrington, Trustee, Janmark Ventures, David
Joachim, Clark Simmons and H.S. Joachim Family Limited Partnership, Ltd,
jointly and severally, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.